Citation Nr: 0207499	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  00-21 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for the residuals of a 
thoracic spine injury, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for the residuals of a 
right ankle fracture, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for right knee strain, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for left knee strain, 
currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from September 1987 to June 
1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April  and November 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The April 1999 rating 
increased from noncompensable to 10 percent the evaluation 
assigned to the residuals of a thoracic spine injury.  The 
November 1999 rating confirmed the evaluations assigned for 
migraine headaches, right ankle fracture residuals, right 
knee strain and left knee strain.

The only issue certified on appeal by the RO is the thoracic 
spine injury increased rating claim.  In a January 2002 note 
in the claims file, it was noted that issues pertaining to 
migraine headaches, right ankle fracture and both knees had 
been removed from appellate review, as service connection had 
been granted subsequent to the filing of a notice of 
disagreement and substantive appeal.  However, service 
connection was granted for these disorders in a September 
1995 rating decision.  Thus, those claims for increased 
ratings have not been satisfied and remain in appellate 
status.  Accordingly, these issues are listed on the title 
page herein.




REMAND

A preliminary review of the record discloses that in December 
1999, the veteran filed a Form 21-4138 requesting "a 
personal hearing to address issues on (his) service connected 
disabilities."  The claims file contains a letter from the 
RO to the veteran scheduling a January 2000 hearing, but 
there is no transcript associated with the file, nor any 
documentation indicating that it was either canceled or 
postponed.  In October 2000, the veteran filed his Form 9 
Appeal to the Board, indicating that he did not want a Board 
hearing, but including a statement that said, "I request a 
local hearing before BVA review."  A November 2000 report of 
contact states that the veteran called in to request 
information on his appeal, and that he was told that the RO 
was in the process of scheduling his hearing.  Finally, the 
claims file contains an April 2001 note concerning an 
informal "hearing" held with the veteran's representative 
to review when to schedule the personal hearing in light of 
evidentiary development currently in process for several 
claims, and the note states that the representative requested 
that the RO "hold off" on the hearing until certain of the 
veteran's claim issues were "settled."  The claims file is 
now before the Board, and it does not reflect that the 
requested hearing has been rescheduled or that the veteran 
withdrew his request for such a hearing.  The Board contacted 
the veteran and his representative in May 2002, in order to 
clarify whether he wanted a hearing.  He was advised that in 
the absence of a reply, his case would be returned to the RO 
for a hearing.  No response was received.  As such, the 
veteran's request for a local hearing at the RO remains 
pending.

Accordingly, this case is REMANDED for the following action:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 
3.159).

2.  The RO should schedule the veteran 
for a hearing before a Decision Review 
Officer.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to insure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


